Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 27, 2020. In virtue of this communication, claims 1-30 are currently presented in the instant application.
Drawings
The drawings submitted on February 27, 2020 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15, 19, 20, 22, 24, 25, 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2018/0252540 A1 (herein “Lim”).

Consider claim 1, Lim teaches a system for transportation (see Lim Fig. 3), comprising: 
a cognitive system for routing at least one vehicle within a set of vehicles based on a set of routing parameters determined by facilitating coordination among a designated set of vehicles (see Lim Fig. 1, Fig. 3, [0051], [0068] note devices 101-103 contributing to the system where each individual device may request to be routed to a particular destination), 
wherein the coordination is accomplished by taking at least one input from at least one game- based interface for a user of a vehicle in the designated set of vehicles (see Lim Fig. 3, [0047], [0050] note input the source and destination and selecting a route from the list to be sent to the game server).

Consider claim 2, Lim teaches a vehicle routing system to route the at least one vehicle based on the set of routing parameters (see Lim Fig. 3, [0047], [0050] note input the source and destination and selecting a route from the list to be sent to the game server); and 
the game-based interface through which the user indicates a routing preference for at least one vehicle within the set of vehicles to undertake a game activity offered in the game-based interface (see Lim Fig. 8, Fig. 9, note selecting the route for guidance for a route on the user interface); 
wherein the game-based interface is to induce the user to undertake a set of favorable routing choices based on the set of routing parameters (see Lim [0042], [0051], [0078] rewarding users for selecting routes and the driving results along the route).

Consider claim 3, Lim teaches wherein the vehicle routing system accounts for the routing preference of the user when routing the at least one vehicle within the set of vehicles (see Lim [0065] note user selecting their preferred route).

Consider claim 4, Lim teaches wherein the game-based interface is disposed for in-vehicle use (see Lim Fig. 4, [0034] note device 410 disposed in vehicle).

Consider claim 5, Lim teaches wherein the user is a rider of the at least one vehicle (see Lim [0066], [0076] user travel on the route).

Consider claim 6, Lim teaches wherein the user is an administrator for a set of roadways to be used by the at least one vehicle in the set of vehicles (see Lim [0065] note user selecting the desired route).

Consider claim 8, Lim teaches wherein the set of routing parameters includes at least one of traffic congestion, desired arrival times, preferred routes, fuel efficiency, pollution reduction, accident avoidance, avoiding bad weather, avoiding bad road conditions, reduced fuel consumption, reduced carbon footprint, reduced noise in a region, avoiding high- crime regions, collective satisfaction, maximum speed limit, avoidance of toll roads, avoidance of city roads, avoidance of undivided highways, avoidance of left turns, avoidance of driver- operated vehicles (see Lim [0066] note changing the route based on real-time traffic conditions).

Consider claim 9, Lim teaches wherein the game activity offered in the game-based interface includes contests (see Lim [0068], [0078] note competition, reward).

Consider claim 10, Lim teaches wherein the game activity offered in the game-based interface includes entertainment games (see Lim [0068] introducing a competition that interests the driver of a vehicle).

Consider claim 11, Lim teaches wherein the game activity offered in the game-based interface includes competitive games (see Lim [0068], [0076] note competition).

Consider claim 12, Lim teaches wherein the game activity offered in the game-based interface includes strategy games (see Lim [0071] note users increasing or decreasing their scores in a competitive game based on information while traversing the route).

Consider claim 13, Lim teaches wherein the game activity offered in the game-based interface includes scavenger hunts (see Lim [0079] note user finds a new route to the destination).

Consider claim 15, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a reduced traffic objective (see Lim [0063] note congestion avoidance).

Consider claim 19, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a collective satisfaction objective (see Lim [0063] note congestion avoidance).

Consider claim 20, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoiding accident scenes objective (see Lim [0005], [0063] note congestion avoidance due to an accident).

Consider claim 22, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a reduced traffic congestion objective (see Lim [0063] note congestion avoidance).

Consider claim 24, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a maximum travel time objective (see Lim [0065] note selecting the longest route).

Consider claim 25, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a maximum speed limit objective (see Lim [0041] note speed limit included in the route).

Consider claim 27, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoidance of city roads objective (see Lim [0004] note expressway priority).

Consider claim 28, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoidance of undivided highways objective (see Lim [0004] note expressway priority, free road).

Consider claim 30, Lim teaches wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoidance of driver-operated vehicles objective (see Lim [0004] note free road).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, 16, 17, 18, 21, 23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, and further in view of Pub No.: US 2020/0104962 A1 (herein “Aich”).

Consider claim 7, Lim fails to teaches wherein the user is an administrator for a fleet of vehicles including the set of vehicles.  Aich teaches a user input of a route manager for considering fleet operation efficiency when determining a route for a vehicle or set of vehicles (see Aich [0048], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by improving fleet operation efficiency (see Aich [0048]). 

	
Consider claim 14, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a fuel efficiency objective.  Aich teaches determining efficiency for routes based on fuel costs (see Aich [0043], [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by reducing fuel costs (see Aich [0043]). 

Consider claim 16, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a reduced pollution objective.  Aich teaches providing a rider convience metric for determining route including environmentally friendly or environmentally preferable transport options (see [0053], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by providing more efficient and environmentally friendly transport options (see Aich [0053]).

Consider claim 17, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a reduced carbon footprint objective.  Aich teaches providing a rider convenience metric for determining route including environmentally friendly or environmentally preferable transport options (see [0053], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by providing more efficient and environmentally friendly transport options (see Aich [0053]). 

Consider claim 18, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a reduced noise in neighborhoods objective.  Aich teaches providing a rider convenience metric for determining route including environmentally friendly or environmentally preferable transport options (see [0053], [0074]).  Aich also explains that the customer may wish to mitigate the noise (see Aich [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by providing more efficient and environmentally friendly transport options (see Aich [0053]). 

Consider claim 21, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoiding high-crime areas objective.  Aich teaches determining a route based on a safety metric including crime statistics (see Aich [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by allowing a customer to personalize their ride and improving the rider experience (see Aich [0002], [0044]). 

Consider claim 23, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves a bad weather avoidance objective.  Aich teaches determining a route based on weather as a relevant trip characteristic (see Aich [0023], ]0032], [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by allowing a customer to personalize their ride and improving the rider experience (see Aich [0002], [0044]). 

Consider claim 26, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoidance of toll roads objective.  Aich teaches determining a route to avoid tolls (0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by allowing a customer to personalize their ride and improving the rider experience (see Aich [0002], [0044]). 


Consider claim 29, Lim fails to teach wherein the set of favorable routing choices is configured so that the vehicle routing system achieves an avoidance of left turns objective.  Aich teaches the user setting trip preferences including a smooth ride among other trip preferences to adapt the route (see Aich [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include the recited teaching of Aich.  Such a modification would improve Lim by allowing a customer to personalize their ride and improving the rider experience (see Aich [0002], [0044]). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647